 In the Matter of RANCO, INC.andUNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURALIMPLEMENT WORKERS OFAMERICA,C.I.0.Case-No., 9-C-1938.-Decided July-20,1944Mr. John W. Coddaire, Jr.,for the Board.Vorys, Sater; Seymour c Pease,byMr. Webb I. Vorys'and Mr. CarlH. Tangeman,andMr. Roy E. Raney,of Columbus, Ohio, for therespondent.Mr. Lewis Strickland,of Columbus, Ohio, for the Union.Mr. Daniel E. Bevis,of Columbus, Ohio, for the Independent.Mr. Frederic B. Parkes, 2nd,of counsel to the Board. -DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed by United Automobile, Aircraft andAgricultural Implement Workers of America, C. I. 0.,1 herein calledthe Union, the National Labor Relations Board,- herein called theBoard, by its Acting Regional Director for the Ninth Region (Cin-cinnati, Ohio), issued its complaint dated December 28, 1943, 'againstRanco, Inc., Columbus, Ohio, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1),(2), and (3) and Section- 2 (6) and (7) of the-National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint, accompanied by notice of hearing, were duly served upon therespondent, the Union, and Ranco Employees Independent Union,herein called the' Independent, a labor organization alleged in - thecomplaint to' be company-dominated.With respect to the unfair labor practices, the complaint allegedin substance that, since in and about January 1943, the respondent, byits officers, agents, and employees, has interfered with, restrained, andcoerced its employees in the exercise of the rights,gu'aranteed inSec-i The name of the Unionappearsherein as amended at the hearing-57 N. L.R. B., No. 82.425 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 7'of the Act by (a) permitting and assisting in the circulation,in its plant during working hours,'of a petition showing employees-for' or against the Union;'(b) signing 'and -searching for said peti-tion when it became lost in the course of its circulation;(c) permit-ting literature derogatory to the Union to be distributed and postedin the. plant during-working hours; ' (d)urging,persuading, orwarning its employees to refrain from joining or retaining member-ship in the Union;(e) vilifying and disparaging the, Union and its,leaders;(f) removing a union button from the clothing of an em-ployee;(g)' permitting the Independent to distribute leaflets' orother literature on its property;(h) permitting the circulation of apetition indicating that the signer's thereof favored a wage increase'rather than membership in the Union;and (i)requesting an employee,to refrain from wearing a headgear with printing thereon favorableto the Union.The complaint further illleged that the respondentdischarged Charles Welch'on or about August 3,'1943,and, dischargedor laid off John Bova on or about August 14, 1943, and thereafterref used-to reinstate them because of their membership in, and activity,on_ behalf of, the Union and because of their concerted activities withother employees for the purposes of collective bargaining and othermutual aid and protection.In addition,the complaint alleged that,'in August 1943, the respondent,by its officers,agents, and employees,initiated,assisted,supported,,and promoted the' Independent, andsinceAugust 1943, to date,has assisted,dominated,contributed tothe support of, and interfered with the,administration of, the-Inde-pendent by(a) holding membership in the Independent;(b) attend-ing meetings of the Independent;(c) permitting the Independent tosolicit members in the plant during working hours ;(d) permitting theIndependent to post notices of its meetings,in the plant on the bulle-tin boards of the respondent;(e) permitting the Independent to dis-tribute leaflets and literature on its property,while denying the sameprivilege to theUnion ; ' (f) ' vilifyingand 'disparaging the Union andmaking derogatory statements about the Union; and(g),inquiringof its employees with regard to the business of the Independent.Prior to the hearing, the respondent filed with the Acting,RegionalDirector of the Ninth Region a motion for a bill of particulars.2OnJanuary 7, 1944, the Acting Regional Director entered an order deny-ing the respondent's 'motion without prejudice to its right'to renewthe motion at the hearing.On or about January 10,1944, the respond-ent filed its answer admitting certain allegations of the complaint as tothe nature of its business but denying that it had committed, anyunfair labor practice.,The substance,of the motion was that the complaint be made'more definite and certainby flaming the officers,agents, and employees through whose acts the respondent is allegedto have-held membership in, and attended the meetings of, the Independent. RANCO, INC.427Pursuant to notice, a hearing was held from January 13 to January20, 1944, inclusive, at Columbus, Ohio, before John IT. Eadie, the TrialExaminer duly designated by the, Chief Trial Examiner.At theopening of the hearing the Independent moved to intervene in the -proceeding.The motion was granted without objection. The Board, -the respondent, and the Independent were represented by counsel and,the Union by its representative.All parties participated in the hear-ing.Full opportunity to be heard; to examine and cross-examinewitnesses, and .to -introduce evidence bearing on the issues .was af-forded all parties.Also, at the commencement of the hearing, the,respondent renewed its motion for a bill of particulars.The motionwas granted.At the close of. the introduction of evidence ,by theBoard, and again at the close of the, hearing, the respondent movedto dismiss the complaint 'as a whole and'as to specified parts thereoffor lack of proof.Ruling thereon was reserved by the Trial Exam-iner,who denied, the, motions in his Intermediate Report.At theconclusion of all testimony, counsel. for the Board moved to,amend thecomplaint to conform to the proof.The same motion was made bycounsel for the respondent with respect' to the respondent's answer.The motions were granted without objection.During the course ofthe hearing, 'the Trial Examiner made rulings on other motions andon objections to the admission of evidence., The Board has reviewedthe rulings of the Trial Examiner made during the course of thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.After the conclusion of the hearing, therespondent filed a brief with the Trial Examiner.On April 6, 1944, the Trial Examiner issued his Intermediate Re-pnd t,thcopies of whiche Independent. werefound 'thatuponthe -respondent had engagedin and was engaging in unfair labor practices, within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the Act, andrecommended that, the respondent cease' and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.'On May 18, 1944, the respondent filed with the Board its exceptionsto the Intermediate Report and a brief in support of the exceptions.Pursuant to notice and at the request of the respondent, a hearingwas held, before the, Board at Washington, D. C., on June 6, 1944, forthe purpose of oral argument.The respondent was represented bycounsel and participated in the hearing; the Union and the Independ-,ent-did not appear., ' ,-The Board -has 'considered the respondent's exceptions to the In-termediate Report and briefs, and the entire record in the case, and,insofar as the exceptions are consistent with the findings, conclusions,and order set forth below, finds 'them to have merit. -428DECISIONS OF NATIONAL LABOR' RELATIONS BOARDUpon the entire record in the case, the Board makes the followingFINDINGS OF FACTI. , TIIE BUSINESS OF TIIE RESPONDENTThe respondent, an Ohio corporation, with its office and main plantlocated at,.No. -601West "Fifth Avenue, Columbus, Ohio, herein re-ferred to as the plant,3 is engaged in the manufacture and sale of air-craft instruments, binoculars, and refrigeration control and thermo,switches.Approximately 99 percent of the respondent's business isin connection with the war effort and its sales are in excess-of $1,000,000annually.The principal raw materials used by the respondent areglass, steel, brass, berylleum, copper, and othermetals.There-,spondent purchases from 60 to 70 percent of these raw materials out'side the State of Ohio, and it ships from 60 to 70 percent of its finishedproducts to points outside the State of Ohio.During peak productionperiods the respondent,employs approximately 2,400 employees.-The respondent admits that it is engaged in commerce within themeaning of the Act.-. "II.THE ORGANIZATIONSINVOLVEDUnited Automoble, Aircraft and Agricultural Implement Workersof America, is a' labor organization affiliated with the Congress ofrespondent.Ranco Employees Independent Union is an unaffiliated labor or-ganization, admitting to membership employees of the respondent.410III.THE ALLEGEDUNFAIR LABOR PRACTICESA. The status of alleged supervisory employeesThe basic question to be determined in order to resolve the issuesconcerning interference, restraint, and coercion on the part of the,re-spondent and domination of the Independent by the respondent is thealleged supervisory status of. two classes of employees, namely, groupleaders and set-up men.We ' shall therefore determine their statusbefore considering the allegations concerning the specific unfair laborpractices.The Trial Examiner found that.group leaders and set-upmen were, supervisory employees and that they were acting with the,support and approval of. management.. ; He, concluded that the re-spondent was responsible for their acts and statements.We do notconcur.'The respondent operates another plant in Columbus,Ohio,located at No 2400 NorthHigh Street.This proceeding is concerned only with the main plant RANCO, INC.429Set-up men, as the title implies, tool and set machines for operation,in accordance with blueprint specifications.They devote from 50 to70 percent of their time to this task.After running experimentalsamples and reaching a satisfactory result, the set-up man instructsthe operator and turns the machine over to him.When not engagedin setting up machines or obtaining supplies for the operators, theset-up men either watch the operators and check the machines or oper-ate machines alongside other operators.The duties of group leadersare comparable to those of set-up men. - Group leaders give work toemployees in the production or inspection line, instruct employees intheir duties, ascertain whether they are supplied with work,, obtainsupplies and equipment for employees,'and at times engage in produc-tion work alongside ordinary employees.The record clearly establishes that,neither group leaders nor set-upmen have power to hire, demote, or discharge employees, to grantraises or leaves of absence, or to recommend such action.Their au-thority in this regard is limited to reporting to their superiors, eitherforemen or assistant foremen, the inefficiency of employees withintheir groups.The number of employees assigned to them varies from2 to about 12 or 13. The set-up men and group leaders, like produc-tion and maintenance employees, are paid on an hourly basis and re-ceive compensation for overtime work.Being highly skilled, set-upmen and group leaders receive higher rates of pay than the employeesin their groups.Foremen and, assistant foremen, who admittedlyoccupy a supervisory status, are paid on a salary basis and are notcompensated for overtime work.Group leaders and set-up men donot attend meetings of,the respondent's supervisory personnel.Al-though some employees testified that they regarded set-up men andgroup leaders as their "bosses," the evidence establishes, in our opinion,that group leaders and set-up men perform no supervisory functions,being merely highly skilled employees, and are not regarded as super-visors by the management, by the other employees, or by themselves.Set-up men and group leaders were eligible to membership in boththe Independent and the Union; several joined either one or the otherorganization.At the hearing, Lewis Strickland, the Union's Inter-national Representative, admitted that group leaders and job-setterswere members of the Union and stated that their continued eligibilityto membership was "a matter for me to determine later on." In viewof all the evidence,,we find that group leaders and set-up men were notsupervisory employees.We further find that the record fails to estab-lish that they were acting with the support and approval of the re-spondent.We conclude that the respondent is not liable for'theiractivities and statements. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Sequence of events,The respondent commenced its operations'in 1914,and "expandedgradually until,by 1941,it had 650,employees engaged in the manu-facture of diversified electrical equipment.In 1941,the respondenttransferred its peace-time operations to another plant and'converteditsmain plant to the production of binoculars and certain precisioninstruments'for the U. S. Army'and Navy. Its pay roll thereafterexpanded rapidly, attaining'a maximum at the peak of productionof 2,400-employees.The Union commenced its organizational activi-ties at the, respondent'smain plant in June 1942, shortly after theplant's conversion to the manufacture of war products.The extentof the organizational efforts of the Union,in 1942, is not shown by therecord, aside from the fact that union literature was distributed atthe gates of the plant..There is no contention or evidence that therespondent interfered in any way with these activities.In January 1943, the respondent determined to reorganike its gen-eralmaintenance department and to replace the foreman then incharge.The maintenance department had theretofore been looselyorganized with its members roaming at large throughout the plant,subject to the call of any employee.Ralph Hunt, the factory, man- -ager, accordingly requested Jack Matthaes, at that time maintenanceforeman in the binocular department,to make an operational studyof the general maintenance department and its employees'and to sub-mit his suggestions for improving maintenance service together witha detailed report-on its personnel.Matthaes was also to advise Huntwhether he felt capable of assuming the position of general foremanin charge of all plant maintenance.AboutJanuary' 11 or12, 1943,Matthaes reported the results of his investigation to Hunt, findingthat "the department as a whole was operating rather loosely," thatits employees were wasting much time, and that two employees,CharlesF.Welch andHoward L. Smith, were particularly inclined -to waste time.Although Smith was employed in the boiler room,he worked 2 days each week in the maintenance department.Ac-cording to Matthaes,whenever Smith was assigned to the boiler room,he was supposed to remain there continuously during his workinghours, but Matthaes found, during the course of his investigation, thatSmith was"out-of the boiler room lots of the time" and that Welchwas "doing lots of talking with the operators...and very littlework." ,When Matthaes reported his general findings to Hunt, to-gether with his specific observations as to Welch and Smith, HunttoldMatthaes to report whether the two employees thereafter con-tinued to neglect their duties and,-if they did, that Hunt would speakto them. RANCO, INC.431At this time, Matthaes also recommended ,a plan of reorganizationfor the department, which Hunt adopted.Under the new system,requests for the services of repairmen were.filed with the maintenancedepartment by the foremen of the various operational departmentsand the maintenance crew was assigned to specific jobs in accordancewith priority accorded the work, orders by maintenance supervisors.Thereafter, no operator could directly request a member of the main-tenance department to perform repairs but instead was required 'to filea request with his foreman who processed the work order.With,theapproval of the reorganization plan,. Matthaes and Ernest Spencerwere appointed general foreman and assistant foreman, respectively,of the general maintenance department. ' Shortly thereafter, Huntaddressed the maintenance department employees at a group meeting,introduced the new foremen, explained the new work order system,and warned the employees to remain on the jobs to which they wereassigned in the future.Matthaes testified that,on the morning of January 18, 043, he foundWelch and employee Young 4 reading a newspaper, during workinghours and that he accordingly "decided that right,then was the timewe would get this thing settled . . . [Welch] was going to stayon the job that he was sent to do, and report back to Spencer."Ac-cording to Matthaes, he requested Hunt to speak with Welch and alsowith Smith, since "the topic of discussion was in common for' thetwo men . . . who . . . had been off the job more than anyof the rest." 5Welch, Smith, Matthaes, and Spencer assembled inHunt's office.Hunt opened the interview by saying, "You fellowsknow what you are here for"; when Smith denied such knowledge,Hunt stated, "You fellows know what you are doing out in the shopand you have got to cut it out." Pressed further for explanation,Hunt said, "You fellows know and I don't have to go into that."Upon further questioning by Welch and Smith, Hunt replied that they"would have'to stop running around over the shop" and that if they,were found "off the job" again, they would be discharged.Welchtestified that, during the conference, Hunt said, "I know you [Welch]belong to the Union."The Trial Examiner did not credit Welch'sYoung was employed in another department over which Matthaes had no authority.Welch testified, and the Trial Examiner found, that Hunt's interview with Welch andSmith was occasioned by the following incident ' when Welch went 'into the pressroom inthe course of his duties about January 18, employee Young asked Welch to check his pressand Welch explained the new procedure for requesting repairsYoung testified that such aconversation had "once" occurred, but did not specify the date.Neither was questionedwith regard to whether they were reading a newspaper that morning.Although the testi-mony of these witnesses does not negate the possibility that both the incident testified toby Welch and that testified to by Matthaes in fact occurred, we credit Matthaes' testimonyand accordingly find that the conference with Hunt was occasioned by the fact thatMatthaes had discovered Welch and Youngreading a newspaper during working hours onJanuary18, 1943. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony in this regard since Hunt, Matthaes, Spencer, and Smithdenied that the Union was mentioned during the conference.°How-ever, the Trial Examiner found that the purpose of Hunt's interviewwith Smith and Welch was to warn them concerning their union ac-tivities in the plant and that his statements, set forth above,-consti-tuted interference, restraint, and coercion of the employees in theexercise of their rights, guaranteed under Section 7 of the Act.Wedo not agree.For the reasons hereinafter set forth, we find Matthaes'testimony to be credible and Welch's testimony to the contrary, un-worthy of credence.' 'Moreover; the record does not establish that atthis time, January 1-18, 1943, either Welch or Smith, was especiallyactive in the Union, although both were wearing union buttons whenthey were called into Hunt's office.Welch testified that he joined theUnion "when the rest of the fellows were joining" and that he handedout cards and buttons "to anyone there that wanted to join the union."He also testified that he "took over" the position'of steward "in thefirst part of January, and in the latter part of January they gave mea steward's button."Smith testified that he joined the Union "some-time the last of January" 1943.The record does not establish thathe was otherwise active in the Union.As hereinafter indicated, thereIs ample evidence, which we credit, that Welch wasted much of histime in talking and "visiting" with other employees.We accordinglyfind that the purpose of the interview was to reprimand Welch andSmith for wasting time and that Hunt's and Matthaes' statements didnot infringe upon the employees' rights under the'Act.The' Trial Examiner further found that after the conference inHunt's office, Smith, who theretofore had divided his time betweenmaintenance work and firing a boiler, was taken out of the mainte-nance department and confined to the boiler room, thereby losingovertime and Sunday work. - The Trial Examiner concluded 'thatsuch action by the respondent was discriminatory.We are unableto agree with this conclusion. In our opinion, the record does notestablish conclusively that Smith's status was changed after theinterview with Hunt.Assumingarguendo,however, that followingthe conference with Hunt, Smith was deprived of his overtime andSunday work, we find that such deprivation was a deserved disci-plinary measure for wasting time and not discriminatory within themeaning of the Act.,6 \Iatthaes and Hunt testified that the latter stressed the fact that welch and Smith werenot "on the job" and warned them that, if they were "found any more off the job," theywould be "fired."Welch testified, without contradiction, that a few days after the aboveconversation in Hunt's office,bfatthaes told him, "I know you belong to the union.I don'tcare whether you belong to a union or not, but I don't see why you want the union in hereor anybody does . . . I am not against anybody belonging to the union,but I want youto stay on the job "Upon being then asked by welch if he had not "always done that,"Matthaes replied in the affirmative but further stated,"You want to be careful and watchyour step and go ahead and everything will be all right." RANCO, INC.433About February 1943, employees were solicited, chiefly by em-ployee Gene Ramsey, in the plant during working hours to sign apetition, headed : "For the C. I. 0. - Against the C. I. 0.117Enm-ployeeWilliam Baker testified without contradiction and we findthat he was hsked by John McCabe, his,set-up man, during workinghours to sign the petition., Levi Young, a press operator in Depart-ment 12, testified without contradiction and we find that he was askedby Rainey to sign the petition and that, at Young's suggestion,Ranney brought the petition to Department 12 during lunch hour,and placed it on the desk 'used by Richard Spires, the' foreman, andJames Gilbert, the assistant foreman.Young further testified that-thepetition- disappeared during the lunch hour and that, whileRanney and, the employees were "arguing" over its disappearance,Gilbert returned from lunch and, hearing part of the argument, askedYoung."why in Hell" he did not give "that, bunch of papers back"as it was "causing a rumpus."When Young replied that he did nothave,the- petition, Gilbert, according to Young, "hunted all over thethat after the petition disappeared, in February 1943, "around thenoon hour," he was asked by Foreman Gilbert whether he had. seen"that paper Gene Ranney had"; that Gilbert searched for, and askedabout, the paper for "two or three days"; and that Rhoades thereafterfound the paper and gave it to Lewis Strickland, International Repre-sentative of the Union.Gilbert testified that he did not see thepaper or know its purport, that Young first informed him of its dis-appearance, that he did not .ask anyone about the paper or search.for it, and that he was asked either by Clarence Heyder, a set-up man,or by Gene Ranney as to the whereabouts of the petition.The TrialExaminer did not credit Gilbert's testimony and found that therespondent, by the actions and statements'of set-up man McCabe andForeman Gilbert, by permitting the open, and unrestrained circula-tion of the petition and solicitation of employees during workinghours, and by reason of the fact that the petition contained the namesof a foreman and a number of set-up men, participated in andassisted a campaign against the Union, thereby interfering with the'statutory rights 'of its employees.We do not ,agree.As we have,found above, set-up men and group leaders are not supervisory em-ployees and therefore, their acts cannot be attributed to the respond-ent.The record establishes that the Union engaged extensively in4The petition consists of several sheets of manila paper stapled together,'eacli dividedby a center line into two columns, the words "Tor the C I 0 " appearing at the top of theleft-hand column, and the words "Against the C I 0 " at the top of the iight-hand columnIn its piesent form the paper contains only the names of those employees opposed to theC. I O, the names of those in favor having been erased prior to the introduction of theexhibit in evidenceAppioximately 180 names are listed as "Against the C I. 0 ," includ-ing the names of a foreman, group leaders, and set-up men.601248-45-vol. 57-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizational efforts during working hours in the plant; particularlyin the solicitation of members.There is no evidence that the re-shondent interfered with such activities of the Union.,Under suchcircumstances, therefore, the circulation of a petition in opposition tothe Union_ during working hours is, in our opinion, not unlawful.Accepting the ' Trial Examiner's resolution of the conflicting testimony, we find that, under these circumstances, the statements andinsignificant. , -Shortly after the disappearance of the- petition mentioned above,copies of a retaliatory pamphlet, containing statements derogatory to'the Union, were distributed in the plant.Employee William Bakertestified that two set-up men, McCabe 'and Holly, and employee Ran-ney distributed the pamphlets in_ the plant on the second shift.Therecord does not disclose whether the distribution occurred duringworking hours.At least one copy of the pamphlet was posted in,theplant and remained posted for several months.The Trial Examiner' found that the respondent, by permitting and participating in the dis-tribution of the pamphlet inside the plant through the set-up men andby permitting the pamphlet to remain posted in the plant, activelycampaigned against the Union and thereby interfered with employees'rights guaranteed by the Act.We do not agree. Since.we'.havefound that set-up men-are not supervisory employees. the respondentis not accountable for their activities.Moreover, as mentioned above,the record discloses that throughout the early part 'of the organiza-tional campaign, employees were permitted to campaign not only inApposition to the Union but also in- its behalf without restraint on thel)ait of the respondent. It is undisputed that the Union posted onQ de falls of the plant numerous stickers measuring approximately 2by,4'ifches and stating, "Join - Vote U. A. W. - C. I. 0."Althoughil;[ia_r'xt clryar that these stickers were posted at the time of the postuigofrithe,,atktLi,nion pamphlet, it is not unreasonable to infer, as weo,;tltatif , y fnere in fact posted during the intensive period of the.!ill-ion's pr^ganiza^t^ional activities., In the absence of any evidence to^tlemonstrateii;terqepial of comparable privileges to the Union, we find-t3hatlthe,ciuculation,,ar l posting of the anti-union pamphlet were notvriolativeotfrthe1Act;t e'i_l} 19,3,jJa3nes Criner, a punch press operator, and se^-hAbout Alaneral%ptheii erpployeesof Department 12 were ordered,by'their supervi-sor, James Gilbert, to report to Charles Miller;-a stockroom employee;andias8ist inthe,moving of,,the,r:aw stockroom of Department 20.The,einpTh ees perfoririei^this ti$sk'duiing overtime hours.Criner testified;lwithoutcontradiction, -that at,thectime the stockroom was moved.17So Pg11SUfl-trt!rLn ias i acing" ui >;on^button, tha tDZ^ller said, with,reference to then',w ?u; , ,f 1,'it GS9S.G tt ._02- RAN co; INC.435.union insignia, "What the Hell are you doing with that on there; youran't' wear that around here to work,"and that Miller thereupon"jerked" the buttonfromCriner's collar.The Trial Examiner foundthat Miller was a,supervisory employee and that the respondent wasaccordingly responsible for his statements and-activities.We do not-agree.The respondent maintained three stockrooms,one for the re-frigeration and aeronautical controls departments, one for the binoc-ular departments,and one for'the toolroom.'Miller and two otheremployees worked,in the refrigeration and aeronautical control stock-room.Miller testified,without contradiction,that his duties consistedof "receiving and checking in raw stock,putting it away, takingstock'out of the press room,and over to the screw machines,disposed of scrapfrom-the press room and screw machines, sweeping the floor and any-thing else that need to be done.?'About March 1943, his stockroom.was moved to a new location.About 8 or 10 employees of otherdepartments were given overtime work to assist in the moving, whichtook about a week.Criner testified that Miller gave all, orders andkept track of the time,that Miller was"overseer" of the stockroom, andthat he felt that Miller had power to discharge him because whenForeman Gilbert "was sending the boys up there,"Miller-said, "Allright, they can come up here if they want to work,but, if they- don'tthey won't come."From the latter statement attributed by Criner toMiller, the Trial Examiner inferred that Miller possessed supervisorypowers.We do not agree.We find that Miller was not a super-visory employee and that his statements are not attributable to therespondent.Welch testified,without contradiction,to the following colloquy withRobert,Dunlap, secretary of the respondent,8on August 2, 1943: AsWelch was walking to the stockroom,he met Dunlap, who looked atthe union steward badge and union button worn by Welch. Later inthe day, Dunlap approachedWelchin the maintenance room, touchedthe union button,and inquired,"What's this?"Welch replied that itwas a union badge.Whereupon,Dunlap asked the meaning of thesecond badge.Welch answered that it was a.steward's badge.Dunlapasked"Who gave,you the right to be a steward? Steward of what?"When Welch answered,"The C. I. 0.," Dunlap countered, "Who gaveyou the right to be a steward of that?"Welch replied,"The othermembers, the other members of the union."'The conversation endedwith Dunlap inquiring, "What union."Welch'walked out of the main-tenance room without further reply.By letter dated August 3, 1943, the Union notified the respondentthat it represented a majority'of the respondent's employees and re-quested that the respondent recognize the Union as the exclusive°Dunlap did not testify at the hearing. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of all employees.The respondent did not reply to theletter.9On August 5,, 1943, the Union filed with the Board<tpetitionfor certification of representatives.On August 8, 1943, the firstmeeting ofthe Independent was held.This meeting was advertisedby the postingof a notice in the,plant:Employee Charles Levengood;a brother of Foreman Lewis Levengooa,presided at the meeting.Five groupleaders and set-up men attendedthe meeting,two of them becoming members at this time.An August14, 1943, adherents of the Independent,while on the respondent'spremises in the presence of plant guards,distributed circulars adver-tising a meeting on August'15.It appears that the distribution pointwas at the plant gate only a few feet from the boundary line of therespondent's property.On August17, 1943, the Independent petitioned the Board for anelection.The record indicates that early in August conferences withregard to the proposed election were held between representatives ofthe Board's Regional Office hand the respondent, in whichthe respond-erit was represented by its attorneysand byAssistant Manager Hoover.In August,the Independent notified Hoover that it was concernedabout the proposed election and requested him not to consent to anelection unless the Independent appeared on the ballot.WhenIlooverleft for his vacationin August,he informed E. C. Raney, president andgeneral manager of the respondent,of the previous negotiations andof the request of the Independent.On August 19, 1943, Joseph Kauderer,president of the Independent,was called to President Raney's-office.The followingstenographicminutes, which we find to be credible evidence as did theTrial Ex-aminer, were taken of themeeting byRaney'ssecretary:-Mr. Raney opened the discussionwithMr. KauKlererby statingthat it was his understandingthat 'theWarLaborBoard 10 wasgoing to ask for an election and that Mr. Hoover had been in-formed that we were not to take any action with the C. I. O.until the IndependentUnion hadan opportunity to present theircase.Mr. Raney further stated it was also his understandingthat the C. I. O. were going to ask for an election, and he waswondering just what the Independent Union were going to do.Mr. Kauderer replied that he had written a; letter to the War LaborBoard at Cincinnati on Monday, August 16, requesting permissionto have an election, but to date, no reply had been received.'Mr. Kauclerer stated that at the present time, he has 700 mem-bers signed up for the Independent Union and dues collected from9 As -indicated above, the complaint contains no allegationthat therespondent refused tobargain collectively.10Undoubtedly the minutes should read"National Labor Relations Board" instead of"war LaborBoard." RANCO, INC.,437anost,of'.them.He stated that the C.I.O. say they have .about:80% of the plant with them,but Mr. Kauderer believes this per-,centage to be greatly exaggerated,his opinion being that theyhave about10%.He further'stated that it was his understandingthat the C. I.'0. had only 9 members out to their last meeting.Mr.Kaudererstated that-the Independent Union, at the present time,has three times as many members as the C. I. O.Mr. Kauderer asked Mr. Raney his preference as to the Independ=tnt Union,C. I. 0., or A. F. of L., to which Mr.Raney repliedthat the Management remained neutral on this subject, that theemployees were free to join any Labor Union that they wished orto refrain from joining any Labor Union.Mr. Raney made itveryclear that the company takes no position in the matterwhatsoever.Mr. Raney stated that the company is not free to discuss terms,of employment with either the Independent Union or the C. I, O.until they have duly authorized representation,approved by theWar LaborBoard.IThe question of the plant-wide bonus system was discussed andMr. Raney explained to Mr.Kauderer exactly how the plan worksthroughout the plant,-pointing out that the amount of bonuspaid depended on the amount of production above the standard-set as based on an analysis of actual performance over a periodof time on early months of production.Mr. Raney asked Mr. Kauderer his opinion on the best methodof explaining the bonus, to the employees,whether it should beby letter or to speak to the employees in a group.Mr. Kaudererstated that so many of the employees did not quite understandthe bonus system and,therefore,suggestedthat Mr. Raney senda letter to each employee, explaining in "simple'English" exactlyhow the bonus,system will work.Mr. Kauderer believes thismethod will be more satisfactory than speaking to them in a groupas there would always be some that did not hear properly orunderstand what was said.Mr. Raney agreed with this sugges-tion, stating that he believed a letter explaining the bonus systemwould be betterthan tospeak to the employees in a group.Mr. Kauderer stated that the C. I. O. and A. F. of L. did notbelieve in a bonussystem, what they'want is a straight raise andthat if the C. I. O. gets in, that is one of the things they willdemand,towhich Mr. Raney replied'that Ranco is paying allthat the W. L. B.permits them to and the bonus system is theonly possible way to increase the employees earnings,the amountof the increase depending entirely on"team work"throughoutthe plant. .-438DECISIONS-OF NATIONALLABOR RELATIONS BOARDMr. Kauderer asked Mr. Raney's permission to put up a specialbulletin, board, right along with the regular boards, for the pur-pose of posting data pertaining to the Independent Union Meet-ings, etc.Mr. KttiiEley-T,11 explained that if he was'granted per-mission to have the special, bulletin board, the C. I. 0. wouldMr. Raney stated that asfar as he knew- of this would'be all right, but to make absolutelycertain, be would take the matter, up with the company attorneyFriday morning, Aug. 20th and would advise Mr. Kaudereraccordingly:12Mr. Kanderer stated that he was very glad of the opportunityto talk with Mr. Raney personally and had a much better under-standing of the bonus system'no' .Mr. Kauderer said that'just as soon as he received a reply tohis letter from the W. L. B. at Cincinnati, he would advise Mr.Raney.According to Randy's undenied testimony, which we credit, the Au-gust posting in the plant of the notice of the Independent's meetingwas first brought to his attention, apparently in September 1943, iner wasthe following manner: Employee Nigh asked Raney as the lattpassing through the plant, if the Union might have the privilege ofposting notices' in the plant.Raney replied that he had denied sucha privilege to the Independent and therefore could not permit theUnion to post notices, since he was of the opinion that all 'organiza-tions' should receive equal treatment.Nigh informed,hinl that thenotice of the Independent's first meeting had been posted in the plant.Raney told Nigh that if her information proved -to be correct, theUnion would be given the same privilege., Upon investigation, hefound that the Independent had in -fact posted a notice.He there-upon posted the following notice, and personally informed Nigh thatthe Union might post notices pursuant thereto :SEPTEMBER23, 1943.NOTICES TO EMPLOYEES-It is now, always has been, and always will be, the policy of thisCompany to maintain a strict "hands off" policy as regard unionmembership or non-membership and the union activity and, non-activity of its employees, as required by the National Labor Rela-tions Act.This notice is posted for the purpose of eliminating"The exhibit of the respondent from which this conversation is taken showed that thename,"Kauderer"was crossed out in pencil.Raney testified that he himself made thisstatement and not Kauderer.'"Raney testified that he subsequently advised Kauderer that he could not grant,Kaud-erer's request for permission to set up a bulletin board in the plant for the use of the _Independent.- RANCO.INC.439any contrary impression from the minds of the employees of thecompany.From and after this date the followiiig rules' will, be strictlyenforced:'1.No activity of any kind on behalf of or against any unionshall be carried on on comnpany time.2.No foreman is authorized to make any statements on behalfof the company concerning any union, and no foreman shall dis-cuss any union or union membership or union activity with anyemployee, whether by way of advice or otherwise, on companytime and property, or at any other place, or at any other time.This rule will not interfere with orders of foremen to prevent orstop union activities on company time.-3.The bulletin boards heretofore placed in"\the factory foremployees' meeting notices and activities may be used by anyunion for posting notices of the time and place of union meetingsbut for no other union purposes or activities. Such notices shallbe,a simple statement that the meeting of the union will be heldat a specified time and place.No union literature shall be postedanywhere in 'the factory.Employees are directed to notify Mr. Knoebel of any violationof these rules by any employee or foreman in order that properaction may be taken. Foremen are directed to notify Mr. Ki obelof any violations of these rules by any employee.RANCO INC.,By E. C.RANEY,President.On or about November 23, 1943, employee Warren Betz wore atwork a union hat made of white paper and in large blue lettersadvertising; "Vote U. A. WV.-C. I. 0.", Betz testified that laterin the day he was summoned to the offices of Edwin L. Knoebel,, therespondent's personnel director, and that Knoebel asked the reasonfor wearing the hat, stated that Betz was antagonizing his fellowemployees by wearing the hat, and further stated, "if I were you Iwould take that hat off."Betz refused to remove the hat and wastold to return to work.Although Knoebel admitted that Betz hadbeen called to his office concerning the hat, he denied that he requestedBetz not to wear the hat.The Trial Examiner credited Betz' testi-mony.C. ConclusionsContrary to the Trial Examiner, we, are of the opinion -that 'theevidence does not establish that the Independent was a company-dom-inated organization within the meaning of the Act. , It is clear that,early in 1943, the respondent permitted the, organizational efforts of 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDIfering neither with the solicitation of, members by'the union adher-ents nor with the activities of the employees opposed to the Union.As we have found above, the purpose of Hunt's conference withWelch and Smith was not to warn them concerning their unionactivities and consequently cannot be'said to have interfered with suchorganizational efforts on their part.Rather, the evidence clearlydemonstrates that the proclivity of the two' employees, Smith andWelch, to waste time was the reason for the conference.Although the statements attributed by Welch to Matthaes and Dun-lap in January and August 1943, respectively and by Betz to KnoebelinNovember 1943, might' under other circumstances be indicativeof an anti-union. attitude on the part of the respondent, we,find, inthe absence of any other evidence to support such a conclusion, thatsuch statements are insignificant and are insufficient to establish thatthe respondent interfered with the rights of its employees guaranteedby the Act.We have also found that set-up men and group leaders are notsupervisory "employees.Hence, their activities and statements in op-position to the Union and in behalf of the Independent, including at-tendance of meetings and membership in the latter organization, arenot attributable to the respondent.Although the petition headed",`For the C. I. O. - Against the C. T. 0." was openly circulatedduring working hours,'it,is clear that the union adherents extensively,solicitedmemberships in the Union, during working hours without.remonstrance from the respondent.It is established that the anti-union pamphlet distributed in Feb-ruary 1943, was posted on,a wall within the plant and remained postedfor 4 or 5 months.On the other hand, numerous stickers advertisingthe Union were affixed to walls about, the plant for lengthy periods oftimes.Although the Independent distributed circulars, in August1943, within the respondent's property near the main gate, there isno evidence that prior to this time the Union had sought, and hadbeen denied,' the privilege of distributing pamphlets or circulars onthe respondent's property.Employee Warren Betz, on whose testi-mony the Trial Examiner relied in finding that the respondent ac-corded the Independent disparate privileges in the distribution ofliterature, testified that, in October 1943, he brought into the plantsome union circulars which were taken from his possession by a plantguard and not returned until he left the plant.However, this in-cident occurred, after the promulgation, in September 1943, of therule forbidding employees to engage on company time in activities onbehalf, of or against any m}ion.Betz further testified that on oneoccasion prior to the October incident, he had distributed union liter- RANCO, INC.441ature outside the plant and that when he put one foot off the sidewalkupon company property, a plant guard ordered, "Get` to hell off com-pany property."However, Betz could, not recall the date of thisoccurrence; ' Strickland, the union representative, testified that theguards never permitted him to step on company property while hedistributed union literature on the sidewalk in front of the plant'sentrance.However, Strickland was not an employee of the respond-_ent and, so far as the record shows, any intrusion he might have madeupon the respondent's property was that of a trespasser.Further-more, lie was never molested in the distribution of union literature onthe public sidewalk adjoining the respondent's property.We concludethat the respondent did not accord the Independent treatment deniedthe Union in the distribution of union literature.Although a,notice of the first meeting of the Independent was posted'in the plant in,August 1943, it seems clear that such posting was notdone-With the approval or knowledge of the respondent. ' Indeed, theaction ta'keit by'President Raney when he learned that the Independenthad posted such a notice, namely; the establishment in September of abulletin board for the use of both the Union and the Independent,negates a contrary finding.We are unable to perceive - anything indicative of company dom=ination or other illegality inherent in the conference between Raneyand. Kauderer on August 19, 1943.Th' eUnion had filed with theBoard a petition for certification of representatives on August 6,1943, and certain conferences between the Board and the respondent'had thereafter been. held.The Independent had also urged theBoard to conduct an election ,and had notified Assistant ManagerHoover not to consent to an election unless the Independent wasaccorded a place, on the ballot.Since Hoover left on his vacationabout this time in August hand referred the matter to President Raney,it seems in no wise suspicious that Raney should desire to interview,the president'of the, Independent to ascertain his intentions with re-gard to the election.Moreover; consideration of the other topicsof conversation in this conference do not indicate that the respondentwas - unlawfully interested in the, Independent's affairs.WhenKauderer asked Raney to name the organization he preferred, Raneyreplied that the respondent was neutral on the-subject and that theemployees were free to join or refrain from joining any organizationthey wished.In reply to Kauderer's'request for permission to erecta: bulletin board for the use of the Independent, Raney stated that ifsuch permission were granted the Independent, the same.privilegewould be extended to the Union.During the'interview, Kauderertook occasion to discuss a bonus system inaugurated by the, respondentsome months earlier and told Raney that the employees did not clearly 442DECISIONS OF NATIONAL, LABOR RELATIONS BOARDunderstand the operation of the system.At Raney s request for sug-gestions,Kauderer proposed that Raney sepcl to each employee aletter explaining the operation of theft plan in simple terms.Raney'agreed.He testified that he later formulated a letter in compliancewith the suggestion but before it could be distributed, the Unioncirculated a bulletin disparaging, the plan and Raney accordinglyabandoned the idea of sending an explanatory letter. In ,this regard,Raney further testified, "I didn't feel that I wanted to get into anydiscussions of the merits ..I felt that the only thing that wouldreally convince the people of ;the merits of the bonus system [wouldbe] to let them work it out and they would find out in their pay enve-lopes ... whether the bonus was effective or not."Although theUnion may have been criticizing the bonus plan, we find no imps-'priety in Raney's effort 'to eliminate any misunderstanding on thepart of his employees of, the terms of their employment, noa matterby whom the misunderstanding was,brought to his attention.How-ever, when apprised. of an overt attack by the Union upon the meritsof the bonus system, Raney refrained from ' inj ecting himself into'the controversy.We find- nothing' in the conference to support afinding,of unlawful interference by the respondent in the administra-tion of the. Independent. In view of all the evidence, we find. thai 'the respondent did not initiate, assist, support,,or promote the Inde-pendent and, that the respondent has not assisted,' dominated, contrib-uted to the support of, or interfered with the administration of theIndependent within the meaning of-the Act, as alleged-in =the-com-plaint. ,, .D. The alleged discriminatory discharges1.The discharge of Charles WelchWelch was first employed by the respondent as a punch press opera-tor on 'May 12,1941.According to,the undisputed testimony of Fore-man James Gilbert, Welch did not prove to be a satisfactory operatorand was soon given another position in which he performed mainte- `nance work in the pressroom.Welch remained in the pressroom forabout a year and was then transferred to the maintenance department.The employees-of the maintenance department generally worked 7`days a week.The work week commenced on-Sunday, I when- mainte-nance work was done that could not be performed when the plant wasin operation.The hours required for such work varied each Sunday,but any employee who worked any part of a Sunday and throughoutthe ensuing week was compensated by receiving double-time pay,forthe Saturday following.'During July 1943, the maintenance department worked on all Sun-days except July-11.,Welch failed to report for work. on any of these RANco, 'INC.443.Sundays in July,and did not notify-his supervisors of his intention tobe absent.Matthaes and Spencer testified- that they reprimandedWelch when he did not report for Sunday work, and particularly fornot'working on July 18.Welch,denied that he was reprimanded by hissuperiors for his Sunday absences.The Trial Examiner creditedWelch's denial.For the reasons set forth below, we cannot creditWelch's testimony and find that Matthaes and 'Spencer reprimanded'Welch for his Sunday absences.Matthaes and Spencer further tes-tified that a special job, which consisted of revising the plant's watersystem, had been scheduled for July 18 and 25 and that, they had soadvised the employees.Spencer also testified that afterWelsh's third Sunday,absence insuccession in July, he discussed the matter with Matthaes and that theydecided to lay Welch off for a week as discipline.Accordingly, whenWelch reported to work on Monday; July 26, he was advised that hewould be laid off a week.Welch protested the lay-off and asked"Matthaes for a release.In accordance with Welch's request, Matthaesprepared an inter-office separation slip on which he listed as the reason,for separation, "Will not report when needed most," and gave theseparation slip to Personnel Director Knoebel.Thereupon Knoebelurged Welch to take the week off and to report back to work on Mon-day, August 2.Welch, complied and returned to Knoebel's office onthe following Monday.Knoebel called Matthaes into his office and,according to Knoebel's testimony, then stated to Welch, "Now thatyou are back on the job I want you to stay on the job."Welch re-ceived his plant badge and returned to work.The Trial Examiner, found that Welch's lay. off was discriminatoryfor the reason that Sunday work was not compulsory for the mainte-nance department, that employees were not required to notify theirsuperiors in advance of intention to be absent on Sundays, and thatWelch was the only employee to be disciplined for Sunday absences.We do not concur in these findings.Matthaes and Spencer, whom we credit, testified, that the mainte-nance employees were required to work every Sunday unless pre-so advised.Their testimony is corroborated by that of employeeJohn Worthington who testified that when Matthaes became foreman,he informed the maintenance 'employees that "he couldn't promise noSundays off, and he didn't know how long" such a schedule wouldMatthaes announced the work policy of the department "on a slipof paper that we will work 7' days a week until further notice."Awork schedule for the maintenance department, which was dated May20; 1943, and was introduced into evidence, states, "Sun. 8: 00 as pre-viously outlined."The latter phrase was explained by Spencer to 444'DECISIONS -OF NATIONAL LABOR 'RELATIONS BOARDmean that the employees1were required to work Sunday unless other-wise notified.Employee John Williams testified that when he com-menced his employment with the respondent, he "was given the under-standing . . . that if we weren't told not_ work, why to be there",on Sundays and that he worked every Sunday unless he had been givenpermission to be absent.Welch testified that he had never seen. ancrder "saying that we had to work on Sunday," and that" "we neverknew it was compulsory to work on Sunday unless we had somethingto do."Spencer testified that it was customary for employees tonotify him "when we have a big job planned" if they were not report-ing for Sunday work; that Welch failed to notify him , and that n.,other maintenance employee ever took a Sunday off without firstnotifying him.Employee Smith testified, however, that during 1943he did not work on four or five Sundays and that on two of those Sun-days he did not notify anyone of his intention to be absent and thatno one reprimanded him, for such absences.Although there seemsto have been no iron-clad rule regarding Sunday work,, the above tes-,timony and the work schedule clearly indicate that Sunday work wascompulsory for the maintenance department.We also are of theopinion that the evidence indicates that employees were expected tonotify their superiors when they planned to be absent on Sundays.Moreover, the very nature of the tasks performed by the mainte-nance department made Sunday work and the presence of a full workcrew imperative, for only then could the maintenance departmentperform 'certain strategic repairs and installations which requiredstoppage of all production operations in the plant. It would beunreasonable to assume that work as essential to the operations of thewas relegated by the management to the chance attendance of suchof tlw, maintenance crew, which numbered only seven to nine em-ployees in all, as happened to stroll in.We find that Sunday,,^,vas aregular work day for the maintenance department and that employeeswere expected to notify their supervisors of intention to be absenton Sundays.It is true that Welch was the only. employee to be disciplined forunauthorized absences on Sundays, but the evidence establishes thatno other employee in the department- had a comparable record ofSunday absenteeism.Between January 1 and August 1943, the mem-bers of the maintenance crew were absent on the following numberof Sundays : Welch, 9; Williams, 4; Denson, 5; Spurgeon, 0; Lang, 1;Spencer, 3;Worthington, 4; Smith, 3; Grace, 6; and Store, 5.Matthaes explained that Grace had been excused from Sunday workon two Sundays. in order that he' might repair his truck in which he _hauled coal'for the respondent.Matthaes further testified that three- RANCO, INC.445`of Denson's Sunday absences fell within his vacation period 13 It isthus clear that the number of Welch's Sunday absences far exceededthose of other members of his department.Moreover, three occurredin July when especially important work had been scheduled for themaintenance department.We conclude and find that the week's lay-off given Welch Was not discriminatory.,When Welch returned to work on August 2, after the week's lay off,.he was assigned with another maintenance employee to the task ofassembling and "setting up a sanding machine.Matthaes testified!that he observed Welch talking with employee William Lang- for'about 10 or 15' minutes during the morning14 Later in the day,Robert Dunlap, the respondent's' secretary, questioned Welch aboutthe union badges which Welch was wearing, as set forth above.On August 3, 1943, Spencer assigned Welch to the task of cuttingangle irons for a stock rack.Welch performed this job in the main-tenance room about 10 feet distant from Matthaes' desk.Matthaestestified as follows to the succeeding course of events: Welch finishedthe task about 3: 00 p. in. Following the 15 minute rest period forthe maintenance department employees from 3: 15 to 3: 30 p. in., Welchasked Matthaes whether lie knew where Spencer, who customarily as-signed jobs to the maintenance men, had gone.Matthaes replied thathe did not know Where Spencer was and 'instructed Welch to findSpencer.About 3: 50 p. in., Spencer came into the mailtenance roomand requested assistance on a job on which he was then working.', Mat-thaes promised to send one of the maintenance crew.When Welchreturned to the maintenance room about 3: 55 p. in., and again askedfor Spencer, Matthaes instruced Welch to report to Spencer in thecompressor room.About 5 minutes later, Matthaes went to the com-pressor room and discovered that Welch was not there and, in fact, hadnot yet reported to Spencer.Thereupon, Matthaes informed Spencerthat Welch had been assigned to assist.Spencer and that he, Matthaes,"was done with Welch right then."Matthaes then looked for Welchfor about 5 to 7 minutes and found him in the aero assembly room nearthe "tool hot box."Matthaes did not speak to Welch at this time butimmediately reported to Personnel Director Knoebel -and reconl-lnended that Welch be discharged.15Matthaes then returned to the13The record indicates that Welch had a vacation in June of undisclosed duration,'4 Lang testified,without contradiction,that the conversation concerned the Union andthat Welch urged Lang to loin the Union"The testimony of Spencer,in general, coirohorited that ofMatthaes,except for a fewdetails - Welch testified that after completing the angle irons at 130 p in , he askedMatthaes whether ho knew the whereabouts of Spencer, as Welch wanted a new assign-ment, and, upon being told by Matthaes that he did not know, Welch stated that he wouldsee if lie could find SpencerWelch further testified that lie returned to the maintenanceroom about three times and askedMatthaesifhe had located Spencer and that on eachoccasion,Matthaesreplied that he slid not know where Spencer wasAccording to Welch,Matthaes observed Welch talking with an employee in the aeio-assembly room shortly be-fore 4 00 p in. Welch testified that the employee requested him to repair a dryer and1 446DECISIONS OF NATIONAL LABOR "RELATIONS BOARDcompressor room and, upon finding Welch there, told him to report"to Knoebel's office.Welch reported to Knoebel,as directed'and, according' to Welch'stestimony, was informed that he was discharged for not being "on the.job."A separation slip, dated August 3, and signed by Matthaes, con-tains the notation, "continuously off the jobs sent on" as the reason' forthe"discharge. 'The Trial Examiner found that Welch was-discrimi,natorily discharged.We do not agree.The respondent concedes that Welch Was not inefficient in his workperformance but contends that lie was discharged because of hispropensity for talkativeliess, because of his failure to remain' on thejob to which he was assigned, and because of his arguing over themethod in which the work should be done. In our opinion, the recordsupports the respondent's contention. 'It is clear that within a shorttime after the conference with Hunt, discussed above, in which Huntwarned Welch and Smith to stay on the jobs to which they wereassigned,Welch soon lapsed into his time Wasting devices after ashort period of improvement.lsSpencer testified that on two or threeoccasions thereafter he had reason to admonish Welch for his arguingabout the work and his constant "visiting."Matthaes and Spencer',testified that they frequently observedWelch iii conversation withother employees and received complaints from other 'supervisors and'employees with regard to We1ch's time-wasting devices.ForemaliGilbert, Foreman Joseph Blacksten, Process Engineer W. R. Opp,waste much time in conversation With other employees and his fail-ure to remain on -the job to which he was assigned, both before and-afterthe conference withHunt.The testimony of employeeWorthington, relied upon by the Trial Examiner, to the effect thatthatWelch explained the necessity for a work-order.Welch further testified that about4 00 p. m , he found Spencer"in the main hall"and Spencer assigned him to a job in the'bellows department.Shortly thereafter he was told by Matthaes to report to Knoebel's-office.The Trial Examiner credited`Welch's version of the course of the above events andrefused to credit the testimony of Matthaes and SpencerWe do not agree with the TrialExaminer's resolution of the testimony.In two instancesWelchconfessed error in his-testimony. _He first denied ever engaging in union activities during working hours;later;he admitted that he frequently solicited memberships during working hoursMore sigmfi-'cant is the fact that he first testified that lie had worked every Sunday in,July but lateradmitted that such testimony was erroneous when the respondent's recordswereproduced.Since he. had been disciplined for those absences,itmay be assumed that he would not haveiforgotten the reason for such comparatively recent disciplinary actionFurthermore, thefact that the work-order system had been in effect for at least 7 months does not addcredencetoWelch's,explanation for the conversation iiith the employee in the aero-assembly roomOn the other hand, we find no comparable major discrepancies in the testi-mony of Matthaes or SpencerWe accordingly do not credit Welch's testimony but insteadrely upon the testimony of Matthaes and Spencar.16 Spencer testified that after Hunt's 'o ference,Smith improved"100 percent'sBothSpencer and Matthaes testified that Welch improved for a short while, but in May or June,according to,,Matthaes,he was observed stopping and talking with other workmen to a,greater extent than did the other maintenance employees. RANCO, INC.447'Welch was "pretty regular on the job" is clearly countered by the evi-'deuce to the contrary. Indeed, Welch admitted that be spent 50 per-cent of his time in places other than those to which he was sent towork.It hardly seems reasonable that so much time could be spentin bona fide trips away from the working locale.He also, admittedthat be discussed the method of doing the work with his 'superiors toa greater extent'that did the other maintenance employees.As for the events occurring on August 2 and 3, 1943, following theweek's disciplinary lay off for Sunday absenteeism, the important con-sideration, in our opinion, is not which particular version of theevents to credit, although we have accepted that of Matthaes, but ratherthe established and 'admitted fact-that on each day Welch was ob-served by Matthaes wasting time in conversation with other employees,-thereby providing the culminating factor in' the decision to dischargeWelch. 17We conclude and find that We'lch's discharge was not' dis-criminatory within the meaning of Section 8 (3) of the Act.2.The discharge' of John BovaBova was firstemployed by the, respondent on July 22, 1942, and atall times mentionedherein worked as a lathe operator in Department 1,4on the first shift.Richard Spires was general foreman of the depart-'ment and Buffington was Bova's set-upman.18Late in July 1943,Bova joinedthe Union and thereafter openly wore a union steward'sbadge insolicitedemployees to join the Union during his free time.He fur-thertestified', without denial, that sometime between August 2 and 12,1943,ForemanSpires walked up to him while the latter Was workingat his machine, "picked up" Bova's steward badge and "looked at itreal close," andthen looked at Bova, and "gave ... a dirty laugh andwalked away."-With regard to his discharge, Bova testifiedas follows:On August13, 1943, Bova was ordered,to report to Personnel DirectorKnoebel's11we do not construe the actions and statements of Dunlap on August 2,in the samemanner as did the.Trial Examiner,who found that the incident unquestionably impressedMatthaes and influenced him in his decision to recommendWelch's dischargeWe areunable to ascertain,on the basis of the record, why Dunlap's interest on August 2 ininsignia thatwelch had been wearing for several months should influence Matthaes inrecommendingWelch's dischargeIsThe Trial Examiner found, in accordance with Bova's testimony, that Buffington waspromoted to assistant foreman in the latter part of July 1943, and that Clifford Nucklesbecome Bova's set-up manNeither Buffington nor Nuckles was called as a witnessWecannot concur in the Trial Examiner's-finding with respect to Buffington's status in July,for his name does not appear upon a list of supervisory employees in Department'14 as ofAugust 12, 1943, which was introduced in evidenceIle is shown to be a job-setter, thatis, a set-up man,on these exhibits.Furthermore,for the reasons stated below,we do notcredit Bova's testimony generallyWe find that Buffington was a set-upman and not asupervisory employee in July 1943His actions and statements as a set-up man thereforeare not attributable to the respondent 448DECISIONS OF 'NATIONAL LABOR RELATIONS BOARD-office,where Knoebel and Roscoe Shirkey; captain of the plant guardsand acting employment manager as of that date, were present.Knoebel told Bova that there was going to be a lay off in Department14,'that since Bova was one of the "oldest" employees.in the depart-ment, he was to have first-choice of another job, and that there weresome openings "back in binoculars" _on the secol}d or third shifts "onthe bench, but I don't believe you want that."Bova replied that he"wouldn't accept the second or third trek on the bench."Knoebelthen stated that be regretted that these were the only jobs open, andthat he would have to give Bova a lay off.Bova left Knoebel's office,but returned within 10 minutes and told Knoebel that he had changed'his mind and was willing to accept any job that Knoebel had to offer.I noebel replied that he had no vacancies 'With the exception of a jobwhich might be refused by a set-up man.After Bova 'left, the re-maining male operators 'in Department 14, many with less senioritythan Bova, were called into Knoebel's office in a group and offered jobsin other departments.Bova worked on Saturday, August 14; whenhe reported for work on Monday, August 16, Buffington told Bova thathe was not supposed to work and that he should report to the personneloffice.Bova went to the personnel office and saw Shirkey, who filledout a paper entitled, "Notice of Separation," aild handed,,it to Bova.19After obtaining his tools, Bova left the`-plant and, since that time hasnot been recalled to work by the respondent.IIt is conceded that the departmental lay-off was not, discriminatory,being caused by the discontinuance of "sperry" work in Department14.After the lay-off,' which occurred on or about August 14, 1943,only set-up men and a few especially skilled operators were retainedin Department 14. ' It is undisputed that Bova did not fall into eitlierof these categories.The remaining employees involved in the lay-offwere offered jobs in other departments in accordance with their senior-ity or length of service with the respondent. `Knoebel and 'Shirkeytestified that on August 12, they interviewed, in a group, the set-upmen of the department and that on August 13, they interviewed the"This slip seas introduced in evidenceIn the space provided for the date of separa-tion, it contains an orignial entry in pencil of "7-22-42 "This date has been scratchedout in ink and another entiv of "8-14-43" has been entered in ink immediately aboveit,is to be noted that the respondent'spersonnel records disclose that Bova was hired on'Jn13 22, 1942, and not on July 23, 1942, as testified to by BovaAs the reason for separa-,tion—the 'slip contains an original entryin ink,"Quit dissatisfied'' iihich has been crossedout in inkand the entry in pencil of "No work" substitutedIn the space provided foi thesignature of the geneial foreman, the Initials "TAG" have been°signed'in pencil.- Bovatestified that Shirkey gave him the separation slip, and'we credit his testimony in thisconnectionShakey denied that lie gave Bova the separationslip in, question.Knoebeltestified that such a slip is an inter-office notice of separation which is submitted by aforeman to the personnel ofce ; that such slips are never given to emplo3 ees ; that theinitials on the slip in question are those of GreenRaid, general foreman 'and superintendentof production; and that Greenw,ild would have signed such a slip in the absence ot`Spires,-iNho vyas Bova's foreman and on vacation at that time RANCO, INC.449remaining employees singly in accordance with their seniority andoffered them positions in other departments where vacancies existed.The Trial Examiner credited their testimony in this respect andfound that Bova was "confused" in attributing the group interviewto the employees called in after his alleged second conversation withKnoebel on August 13.Knoebel and Shirkey further testified thatBova had the greatest seniority of the operators in his group andtherefore was interviewed first on August 13.Knoebel denied thatlie or Sbirkey toll Bova that "he wouldn't want" certain jobs offeredhim.Both Knoebel and Shirkey denied that they again saw Bovaon August 13.Knoebel testified that sometime on Saturday, August14, Bova returned to his office and stated that lie had changed his mindand wanted one of the jobs previously offered.According to Knoebel,he took Bova to Shirkey's office and informed Sbirkey that Bova de-sired a job; Shirkey investigated and found that no positions remainedunfilled:The Trial Examiner credited Bova's testimony and found that hewas discriminatorily discharged on August 16, 1943.We do not agreewith the Trial Examinei's resolution of the testimony or with hisconclusion.The issue with respect to Bova turns basically upon cred-ibility of the witnesses; more specifically, Bova's version as to theevents occurring on August 13 and 14, as opposed to that of Knoebeland Shirkey. In our opinion, there is no reason to discredit the testi-mony of-the respondent's witnesses, Knoebel and Sbirkey, whose ver-sions of the lay-off are patently more plausible than Bova's.Bovawas confused, as the Trial Examiner found, in testifying that, onAugust 13, a group of 14 or 15 employees were called into the officeafter he had been refused a transfer to another job. It is clear thatthe group interview occurred the previous day, August 12, when theset-up Wien were called in,.and that all interviews on August 13 weresingle and -personal.We do not agree with the Trial Examiner that,as a test of accnra'cy of recollection, it was immaterial that Bova should -recall as a group interview a series of individual interviews lastingthroughout the day, and assign to August 13 a group interview whichhad occurred the previous 'day.The "Notice of Separation" slip,mentioned above, has little significance other than to indicate that itwas made out inexpertly and came into Bova's 'possession inadver-tently. - Bova testified that it was given to hint on August 16. - It isdated, however, August 14, the day when,,according to Knoebel andShirkey, Bova told them of his change of mind; and the explanation"no work" is substituted for the notation, "quit dissatisfied," which-latter remark reflected Bova's reaction at the first interview.20"0The respondent's personnel recoids. other than the aboveanentioned separation slip aredated August 10, 1943, and state "Voluntaryquit' and"hick of work"as the reasons forthe separation.1001248-4:3--clo 57--80 450'DECISIONSOF NATIONALLABORIWe accordingly find that testimony of Knoebel and Shirkey to becredible and do not credit Bova.The evidence therefore establishesthat on August 13, Bova, in accordance with his seniority rights, was,cept any job open at the time, he was told he would have to takea lay-off; that he returned the next day and announced a willingness totake any job, but that all available jobs had meanwhile been assignedto other employees on the preceding day and there was no work avail-able for Bova.We accord no significance, under the circumstances, tothe inspection by Spires of Bova's union badge in August 1943,, asdescribed above.We conclude.and.find.that Bova was not discrimi^ia-,torily discharged within the meaning of Section 8 (3) of the Act.'Ilavin& found that the respondent has not interfered with, re-strained, or coerced its employees in the exercise of the rights guaran-'teed in Section 7 of the Act, has not dominated and interfered withthe formation and administration of the Independent within themeaning of Section 8 (2) of the Act, and has not discriminated in re-gard to the hire and tenure of employment of Charles Welch and JohnBova, we shall order that the complaint be dismissed.Upon the basis of the foregoing findings of fact, and upon the en-tire record in the case—the Board makes the following:CONOLUSIONS OFLAW1'.United Automobile, Aircraft and Agricultural Implement Work-ers of America, C. I. 0., and Ranco Employees Independent Union arelabor organizations, within the meaning of Section 2 (5) of the Act.'2.The operations of the respondent occur in commerce within themeaning of Section 2 (6) and (7) of the Act.,3.The respondent has hot engaged in and is not engaging.in unfairlabor practices within the meaning of Section 8 (1), (2) and, (3) of theAct.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relation's Boardhereby orders that the complaint against Ranco, Inc., Columbus, Ohio,be, and it hereby is, dismissed.\